Citation Nr: 0617342	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  02-07 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral chronic maxillary sinusitis. 

2.  For the period from March 1, 1999 to March 6, 2000, 
entitlement to a compensable evaluation for chronic rhinitis 
with deviated nasal septum.   

3.  For the period from March 7, 2000 to July 29, 2004, 
entitlement to a rating in excess of 30 percent for chronic 
rhinitis with deviated nasal septum.   

4.  For the period from July 30, 2004 to present, entitlement 
to a compensable evaluation for chronic rhinitis with 
deviated nasal septum.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1978 to February 
1999.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision.  The issues listed 
on the first page of this decision are the only issues that 
have been fully developed for appellate review.

The issue of increased rating for chronic rhinitis with 
deviated nasal septum for the period from July 30, 2004 to 
present is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral chronic maxillary sinusitis has 
not been manifested by radical surgery with chronic 
osteomyelitis or near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries. 

2.  For the period from March 1, 1999 to March 6, 2000, the 
veteran's chronic rhinitis with deviated nasal septum has not 
been manifested by or nearly approximated greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side. 

3.  For the period from March 7, 2000 to July 29, 2004, the 
veteran's chronic rhinitis has not resulted in 
hospitalization or markedly interfered with employment.   
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral chronic maxillary sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Code (DC) 
6513 (2005).    

2.  For the period from March 1, 1999 to March 6, 2000, the 
criteria for a compensable evaluation for chronic rhinitis 
with deviated nasal septum have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§  3.321, 4.1, 4.2, 
4.7, 4.97, DC 6522 (2005).    

3. For the period from March 7, 2000 to July 29, 2004, the 
criteria for a rating in excess of 30 percent for chronic 
rhinitis with deviated nasal septum have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  3.321, 
4.1, 4.2, 4.7, 4.97, DC 6522 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2001 and June 
2005.  The RO specifically informed the veteran of the 
evidence required to substantiate his claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claims.  Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains private and VA treatment records and VA examination 
reports.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

Although the notices were provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notices provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The claims have 
since been readjudicated.  Not only has the veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of the notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency on the merits of the claims would have been different 
had complete VCAA notice been provided at an earlier time. 

In light of the Board's denial of the appellant's claims, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reason, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claim has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2.

Initially in March 1999, the veteran was granted service 
connection for status post bilateral maxillary antrostomies 
and bilateral anterior and posterior ethmoidectomies at a 
non-compensable evaluation effective March 1, 1999.  In a 
June 2000 rating decision, his bilateral chronic maxillary 
sinusitis with deviated nasal septum and chronic rhinitis was 
increased to 10 percent disabling from March 1, 1999 and 30 
percent disabling from March 7, 2000.  Thereafter, in an 
October 2004 rating decision, the veteran's service-connected 
disability was re-characterized as two different 
disabilities:  (1) bilateral chronic maxillary sinusitis, 
rated as 30 percent disabling effective March 1, 1999; and 
(2) chronic rhinitis with deviated septum, rated as non-
compensable from March 1, 1999, then 30 percent from March 7, 
2000, and then non-compensable from July 30, 2004.      

Bilateral Chronic Maxillary Sinusitis

The veteran's bilateral chronic maxillary sinusitis is 
currently rated 30 percent disabling under the general rating 
formula for sinusitis.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, 
DC 6513.  A 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Id.  A note following this section 
provides that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  Id.  

Taking into account all relevant evidence, the Board finds 
that the veteran is properly rated as 30 percent disabled for 
his service-connected sinusitis.  A July 2004 VA clinic 
record noted that the veteran had had 4 sinus infections that 
year; his infections were manifested by facial pain, pressure 
and purulent discharge.  Additionally, a November 2005 VA 
examination report noted chronic bilateral maxillary 
sinusitis with acute episodes of sinusitis about twice a 
month for which the veteran indicated he took antibiotics.  
The veteran complained of pain in the maxillary sinus area 
resulting in head pain/headaches accompanying his acute 
sinusitis.  He further indicated that during allergy season, 
he has constant chronic sinusitis with post-nasal and nasal 
drip.  While the examiner found tenderness in the maxillary 
sinus area, he did not know whether this was due to the 
veteran's sinus disability or a recent injury to the face.  
The veteran's twice monthly sinusitis is manifested by pain, 
headaches, purulent discharge, and possible tenderness.  
However, twice monthly episodes are not near constant 
sinusitis and although he has had two surgeries, discussed 
below, these do not constitute repeated surgeries.  Moreover, 
he has not undergone radical surgery with osteomyelitis.  

While the veteran has undergone two operations for his 
sinuses, the evidence of record does not indicate that either 
surgery was a radical operation.  The first surgery in 
October 1988 was for bilateral endoscopic maxillary 
antrostomies and bilateral endoscopic anterior and posterior 
ethmoidectomies.  The second one in 2001 was to repair a 
deviated nasal septum.  Additionally, there is no evidence 
that the surgeries were accompanied by chronic osteomyelitis.  
Thus, a higher rating is not warranted.

Finally, the veteran has not been hospitalized for his 
disability.  While the November 2005 VA examination report 
noted that the veteran takes off from work when he gets acute 
incapacitating sinus infections, the report also noted that 
the main reason he left his last job was to take care of a 
friend's house.  The veteran also indicated that anxiety 
affected his employment.  In any case, the existing scheduler 
rating is already based upon the average impairment of 
earning capacity, and is intended to be considered from the 
point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Chronic Rhinitis with Deviated Nasal Septum

The veteran is service-connected for his chronic rhinitis 
with deviated nasal septum.  Allergic or vasomotor rhinitis 
without polyps but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side warrants the grant of a 10 percent disability rating.  
38 C.F.R. § 4.97, DC 6522.  The next higher rating of 30 
percent, the highest evaluation allowable pursuant to this 
DC, requires evidence of polyps.  Id. 

As of March 1, 1999, the veteran was assigned a non-
compensable evaluation.  Thereafter, his rating was increased 
to 30 percent disabling from March 7, 2000 and then reduced 
to a non-compensable rating from July 30, 2004.  The Board 
now turns to the various stages for consideration.  

A.  From March 1, 1999 to March 6, 2000

From March 1, 1999 to March 7, 2000, the veteran's chronic 
rhinitis with deviated nasal septum is rated as non-
compensable.  The veteran asserts that a higher rating is 
warranted for this period.  

There is no evidence during this time period of a 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side or symptoms nearly approximating 
these criteria.  See 38 C.F.R. § 4.97, DC 6522.  The service 
medical records reflect treatment for allergies, but with no 
findings of nasal polyps.  There were x-ray findings of 
polypoid densities in the sinuses, but not true polyps and 
not in the nasal membrane.  A December 1999 VA clinic record 
noted that the veteran's nose was open with allergic mucous 
membranes and had no polyps or pus.  Additionally, a February 
2000 VA x-ray report noted that aside from chronic mucosal 
thickening and chronic inflammatory changes, the paranasal 
sinuses appeared normal.  In sum, there is no evidence 
demonstrating that a higher evaluation is warranted. 

A July 2000 medical report suggests that the veteran had 
sinusitis and polyps prior to March 2000.  The physician does 
not differentiate between nasal and sinus polyps.  During 
this period the veteran was in receipt of a 30 percent rating 
for sinusitis.  Rhinitis is the inflammation of the nasal 
membranes and sinusitis is the inflammation of the sinus 
membranes.  See Stedman's Medical Dictionary 1544, 1624 (26th 
ed. 1995).  The veteran did not exhibit polyps in the nasal 
membranes prior to March 2000 and a review of the CT scan of 
the sinuses in March 2000 does not reflect polyps in the 
nasal membranes at that time either.  

Additionally, there is no evidence that the veteran's 
disability has required hospitalization and or has markedly 
interfered with his employment.  In the absence of any 
evidence that reflects that this disability is exceptional or 
unusual such that the regular schedular criteria are 
inadequate to rate it, the Board has no basis to refer the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. 
§ 3.321.

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

B.	From March 7, 2000 to July 29, 2004

For this period, the veteran's chronic rhinitis with deviated 
nasal septum is rated as 30 percent disabling.  During this 
time, the evidence clearly showed that the veteran had sinus 
polyps (as exemplified by VA records dated in March 2000 and 
August 2001).  However, the veteran is in receipt of the 
maximum schedular rating under the diagnostic code.  
Consequently, the veteran is not entitled to an increased 
rating for his disability under these criteria.  Therefore, 
an increased evaluation cannot be granted under this DC.

Since 30 percent is the maximum available rating under DC 
6522, the Board will consider whether an extraschedular 
rating is warranted.  However, there is no evidence that the 
veteran's disability has required hospitalization and or has 
markedly interfered with his employment.  In the absence of 
any evidence that reflects that this disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, the Board has no basis to 
refer the veteran's claim to the VA Undersecretary for 
Benefits or the Director, Compensation and Pension Service, 
for extra-schedular consideration.  38 C.F.R. § 3.321.

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

A rating in excess of 30 percent for bilateral chronic 
maxillary sinusitis is denied. 

For the period from March 1, 1999 to March 6, 2000, 
entitlement to a compensable evaluation for chronic rhinitis 
with deviated nasal septum is denied.   

For the period from March 7, 2000 to July 29, 2004, 
entitlement to a rating in excess of 30 percent for chronic 
rhinitis with deviated nasal septum is denied.   




REMAND

As of July 30, 2004, the veteran's chronic rhinitis with 
deviated nasal septum has been rated as non-compensable.  A 
July 30, 2004 VA CT scan showed mucoperiosteal thickening in 
both frontal sinuses, minimal mucoperiosteal thickening, 
extensive mucoperiosteal thickening in both maxillary 
sinuses, and bilateral windows.  There was no indication of 
polyps.  While the veteran was afforded an examination in 
November 2005, there was no discussion of the presence of 
polyps or status of nasal passage obstruction.  Accordingly, 
the Board finds further examination is necessary to evaluate 
the veteran's current level of disability for his chronic 
rhinitis with deviated nasal septum.       

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should schedule the veteran 
for a VA sinus examination.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should specifically address 
whether nasal polyps are present and if 
there is greater than 50 percent 
obstruction of nasal passage on both 
sides or complete obstruction on one 
side.   

2.  Then, the RO should readjudicate the 
claim.  If the 
benefit sought on appeal remains denied, 
the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


